982 A.2d 1222 (2009)
Martin L. DUNSON and Lisa M. Jones, Administrators of the Estate of Marquis Matthew Dunson, Deceased
v.
McNEIL-PPC, INC., McNeil Consumer Healthcare, A Division of McNeil-PPC, Inc. and McNeil Consumer & Specialty Pharmaceuticals, A Division of Johnson & Johnson, Inc.
Petition of Martin L. Dunson and Lisa M. Jones.
No. 284 EAL 2009
Supreme Court of Pennsylvania.
October 27, 2009.

ORDER
PER CURIAM.
AND NOW, this 27th day of October 2009, the Petition for Allowance of Appeal is DENIED. The Application for Permission to Amend Response is GRANTED.